Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amendment independent claims 1, 6 and 11 to recite: inserting the determined number of control agents into the population of users; 20causing the determined number of control agents to express their opinions in the social media network according to the control schedule; and actuating changes in the opinions of the population of users regarding the topic toward a target opinion state .
The Examiner withdraws the rejection under 101 as the judicial exception has now been integrated into a practical application as discussed in the specification at [00052]-[00056].  Further, the amendment is sufficient such that the claims no longer recite a mental process (i.e., as previously claimed, the claims merely recited a schedule without positively claiming that the agents are inserted into the population, express their opinions and actuate changes in the opinions of users).

With respect to the prior art of record, none of the references previously cited (see OA issued 09 Aug 2021) disclose the use of agents (i.e., software) that are deployed based on a schedule for influencing opinions on a social media platform.  An updated search did not reveal any new or additional references which disclose the claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629